Citation Nr: 1422095	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a dental disability, claimed as dental pain and unfinished dental procedures, for the purpose of obtaining VA compensation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 

The Board notes that the issue of service connection for dental treatment purposes was also raised.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The RO separately adjudicated the issue of entitlement to service connection for the purpose of establishing eligibility for outpatient dental treatment pursuant to 38 C.F.R. §§ 3.381(a), 17.161 (2013) and issued a statement of the case in December 2013.    However, the Veteran has not filed a substantive appeal.  Therefore, the current claim on appeal before the Board is limited to service connection for the purpose of compensation benefits.

The Veteran contends that she may have lockjaw due to her dental problems.  See August 2004 Veteran statement.  It is unclear whether the Veteran intends to claim entitlement to service connection for lockjaw; therefore the Board refers this issue to the AOJ for clarification from the Veteran and further appropriate action.


FINDING OF FACT

The Veteran does not have a dental disability, to include the loss of teeth numbers 17 and 32, resulting from trauma or disease other than periodontal disease.


CONCLUSION OF LAW

Service connection for a dental disability for the sole purpose of compensation benefits is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Board Remand

In October 2010, the Board remanded the claim and directed the AOJ to request from the Veteran sufficient information to identify and locate outstanding dental treatment records, specifically to include records from Dr. Woodall from February 18, 2003, and to provide her with a VA Form 21-4142.  The Board directed the AOJ to obtain all identified records and associate them with the claims file.  In November 2010, the AOJ requested the Veteran to complete an enclosed VA Form 21-4142 for Dr. W. from February 2003 to present.  The AOJ also requested the Veteran to provide information regarding any treatment.  The Veteran did not respond.  The Veteran's claim was readjudicated in the June 2012 supplemental statement of the case (SSOC).  In October 2010, the Board also directed the AOJ to issue a statement of the case (SOC) regarding the issue of entitlement to VA outpatient dental treatment, to include notification of the need to file a timely appeal.  The AOJ issued an SOC in December 2013 and included a notification of the need to file a timely appeal.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters in May 2004 and November 2010.  The Veteran was notified of how to substantiate her claim, information regarding the allocation of responsibility between the Veteran and VA and, with respect to the November 2010 letter, information on how VA determines effective dates and disability ratings.  The claim was readjudicated after the November 2010 letter issued by way of a supplemental statement of the case.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

The Board concludes a VA dental examination is not necessary.  There is no medical evidence or lay allegation that the Veteran's teeth were removed due to trauma or disease such as osteomyelitis.  Specifically, the Veteran contends that she has recurrent dental disease that began in service, and certain dental treatment was not completed during service.  See August 2004 Veteran statement; April 2005 notice of disagreement.  The Veteran's contentions have always been based on the receipt of in-service and post-service dental treatment.  The service treatment records show tooth extraction and treatment for periodontal disease and post-service treatment records show treatment for periodontal disease.  Significantly, there is no allegation of or evidence showing dental trauma or loss of substance of the body of the maxilla or mandible resulting in loss of teeth.  In light of the dispositive nature of the law in this case, the Board finds a VA examination would serve no useful purpose.  The facts are not in dispute.  It is uncontested the Veteran had in-service teeth extractions and treatment for periodontal disease, and that after service the Veteran has had treatment for periodontal disease.  However, as there is no medical evidence or lay contention of in-service trauma or loss of substance of the body of the maxilla or mandible, the Board finds no indication that the claim may be substantiated.  Thus, no VA examination is necessary to decide this issue.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the RO requested records from the University of Alabama, School of Dentistry (UAB) in September 2007, and there was no response from UAB.  The Veteran indicated that she was treated at UAB for "dental gum scope."  See VA Form 21-4142.  The Board notes that the Veteran was provided notice as to the unavailability of these records in May 2008, pursuant to 38 C.F.R. § 3.159(e) (2013).  

The Board notes that pursuant to the October 2010 Board remand directives, the AOJ asked the Veteran to submit information and records regarding her dental treatment, but the Veteran did not respond.  Further, in response to the June 2012 SSOC, the Veteran submitted a form stating that she has no further evidence to submit.  See June 2012 Appeal Status Election Form.  The Veteran has been provided every opportunity to identify or submit additional evidence, to include providing an authorization of records for Dr. W. from February 2003 to present.  Accordingly, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for compensation purposes can only be established for certain types of dental and oral conditions, which are listed under 38 C.F.R. § 4.150 (e.g., impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla).  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Further, compensation is available for loss of teeth only if trauma or disease such as osteomyelitis (but not periodontal disease) caused the loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  38 C.F.R. § 4.150, DC 9913, Note.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  Id.  

Analysis

The Veteran has claimed entitlement to service connection for dental pain and unfinished dental procedures.  See May 2004 claim.  The Veteran has not contended that any of her teeth were removed a result of trauma or injury incurred during service.  

The Board acknowledges that teeth numbers 17 and 32 (lower wisdom teeth) were extracted in service in December 1991, and the Veteran was treated for periodontal disease during service.  See e.g., October 1993 service treatment record.  The Board also acknowledges that the Veteran was assessed for extraction of teeth numbers 1 and 16, but that operation was not completed during service.  See October 1993 and September 1995 service treatment records.  Post-service private treatment records show treatment for periodontitis and periodontal maintenance.  However, there is no lay or medical evidence indicating in-service treatment for an injury or trauma to the Veteran's mouth or teeth, or for dental disease such as osteomyelitis.  Further, there is no post-service medical evidence attributing the Veteran's tooth loss to any in-service trauma or disease such as osteomyelitis.  Further, there is no lay or medical evidence indicating that the Veteran had any loss of substance of the body of the maxilla or mandible, the ramus, the condyloid process, or the hard palate.  

The dental records show that the Veteran simply does not have a dental disability that can be service-connected for compensation purposes.  Although she believes that her current dental conditions constitute a disability for VA compensation purposes, she does not have the requisite medical knowledge and training to diagnose for a dental disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Thus, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental condition for compensation purposes.  


ORDER

Entitlement to service connection for a dental disability, claimed as dental pain and unfinished dental procedures, is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


